UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington 20549 SCHEDULE 13D (Rule 13d - 101) Information to be Included in Statements Filed Pursuant to § 240.13d-1(a) and Amendments Thereto Filed Pursuant to § 240.13d-2(a) TRANSPORTADORA DE GAS DEL SUR S.A. (GAS TRANSPORTER OF THE SOUTH INC.) (Name of Issuer) Class B Shares, par value Ps.1 each (“Class B Shares”) American Depositary Shares, each representing 5 Class B Shares(“ADSs”), (Title of Class of Securities) No CUSIP for the Class B Shares The CUSIP for the ADSs is 893 (CUSIP Number) Romina Benvenuti
